Fish, J.
1. When on the hearing of a motion for a new trial, accompanied by a brief of evidence which had been duly filed, the judge in fact approved the brief as correct and then proceeded to decide the motion on its merits, a written endorsement upon the brief of the judge’s approval thereof will, though entered after the date of the judgment disposing of the motion, be held to relate back to that date and as being effectual thereon.
2. It not appearing that the verdict rendered was demanded by the law and the evidence, and this being the first grant of a new trial, the discretion of the the trial judge will not be disturbed.

Judgment affirmed.


All the Justices concurring.